        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)


ESTATE OF KE ZHENGGUANG,

                              Petitioner                            Case No. 8:18-cv-03546-PWG
               -against-

YU NAIFEN STEPHANY                                                  AMENDED PETITION TO
(a/k/a STEPHANY YU,                                                 RECOGNIZE AND ENFORCE
a/k/a STEPHANY NAIFEN YU,                                           FOREIGN ARBITRAL AWARD
a/k/a STEPHANY N. DOMBROWSKI),

                              Respondent.



       Petitioner, by and through its undersigned attorneys, for its Amended Petition to

Recognize and Enforce Foreign Arbitral Award against Respondent, alleges as follows:

                                     NATURE OF ACTION

               1.      This is a proceeding to recognize and enforce a foreign arbitral award.

Petitioner has commenced this proceeding pursuant to the Convention on the Enforcement and

Recognition of Foreign Arbitral Awards (the “New York Convention”), as implemented in

Chapter 2 of the Federal Arbitration Act, codified at 9 U.S.C §§ 201, et seq. A final arbitral

award was rendered in favor of Petitioner and against Respondent on February 23, 2018 (the

“Final Arbitration Award”) in Hong Kong by the Hong Kong International Arbitration Center

(“HKIAC”). The Final Arbitration Award contained nine enumerated, specific Orders.

               2.      The parties subsequently submitted post-arbitration arguments to HKIAC

in clarification proceedings (“Clarification Proceedings”) regarding certain of the enumerated

Orders contained in the Final Arbitration Award. On December 19, 2018, the Arbitral Tribunal
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 2 of 10



issued an Interpretation, Correction, and Supplementation of Arbitration Award (the

“Clarification Award”).

               3.      Although Petitioner in its initial petition sought only recognition and

enforcement of Order 9 of the Final Arbitration Award (Order 9 was not subject to the

Clarification Proceedings), the Clarification Award has since been issued and it is now

appropriate to seek relief based on the full set of Orders contained therein.

               4.      Petitioner now amends its petition to seek an order from this Court under §

207 of the Federal Arbitration Act recognizing and confirming the Final Arbitration Award in its

entirety, including all nine enumerated Orders, and entry of judgment thereon pursuant to 9

U.S.C. § 13. The Final Arbitration Award meets the criteria for recognition and enforcement

under the New York Convention, and none of the specific enumerated, limited grounds for non-

enforcement applies.

                                            PARTIES

               5.      Petitioner is the Hong Kong-domiciled Estate of Ke Zhengguang (referred

to as the “Second Applicant” in the Final Arbitration Award). The Administrators of the Hong

Kong-domiciled Estate of Ke Zhengguang are Mdm. Zhang Yuejin (widow to Mr. Ke

Zhengguang) and Mdm. Ke Yeying (daughter of Mr. Ke Zhengguang). Both Administrators are

domiciled in Hong Kong; there also exists an Estate of Mr. Ke Zhengguang which is domiciled

in the People‘s Republic of China (PRC) and is not a party either to this proceeding or to the

Final Arbitration Award.

               6.      Respondent Yu Naifen Stephany (a/k/a Stephany Yu, a/k/a Stephany

Naifen Yu, a/k/a Stephany N. Dombrowski) is, upon information and belief, a U.S. citizen who




                                                 2
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 3 of 10



resides at 15400 River Road, Germantown, Maryland 20874. Ms. Yu (“Respondent”) is

referred to as the “Second Respondent” in the Final Arbitration Award.

                                 JURISDICTION AND VENUE

               7.      This Court has original and subject-matter jurisdiction over this action

pursuant to 9 U.S.C. § 203, because this proceeding seeks the recognition and enforcement of a

foreign arbitral award that falls under the New York Convention.

               8.      This Court has personal jurisdiction over the Respondent, because the

Respondent is a resident of Maryland.

               9.      Venue is proper under 9 U.S.C. § 204 because the Respondent resides

within the District of Maryland and because the Final Arbitration Award and this proceeding fall

under the New York Convention. Venue is also proper under 28 U.S.C § 1391(b)(1) because the

Respondent is a resident of the District of Maryland and/or under 28 U.S.C § 1391(b)(3) because

Respondent is subject to this Court’s personal jurisdiction.

                                         BACKGROUND

The Agreement to Arbitrate

               10.     The HKIAC arbitration proceedings and the Final Arbitration Award stem

from business disputes that arose under an agreement between and among certain parties

including Mr. Ke Zhengguang and Respondent entitled “Agreement on the Implementation of

‘The Preliminary Share Restructuring Agreement,’” executed on April 28, 2010 (the “4.28.10

Agreement”).

               11.     The 4.28.10 Agreement provides as follows, at Article 4.2:

         Any conflicts, disputes and claims resulted from this agreement or related to this
         agreement, breach of contract, termination of contract and void of contract
         (hereafter referred to as “disputes”) shall be dealt with through amicable
         negotiations by all Parties. If negotiation fails, any Party is entitled to submit the

                                                  3
         Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 4 of 10



         dispute to the Hong Kong International Arbitration Centre for arbitration. The
         arbitration is to be conducted in Chinese. The arbitration tribunal is to consist of
         three arbitrators. Oasis Investment and the Controlling Shareholders are entitled
         to nominate one arbitrator, the Non-controlling Shareholders are entitled to
         nominate another arbitrator, and the third arbitrator, who will be the chief
         arbitrator, is to be nominated by the Chairperson of the Hong Kong International
         Arbitration Centre. The outcome of arbitration is final and binding on all Parties.

                12.    Another provision of the 4.28.10 Agreement, Article 2.2.1, set forth the

parties’ payment obligations in Hong Kong dollars, and further set forth those obligations in the

“RMB” equivalent of Hong Kong dollars. The RMB is the renminbi, the official currency of the

PRC. As explained further below, RMB-denominated payments can only be made in certain

geographic sites and through certain financial intermediaries. Such RMB-denominated

obligations are commonly converted to Hong Kong dollars, as in the 4.28.10 Agreement, or to

U.S. dollars.

The Arbitration Proceedings in Hong Kong

                13.    A Notice of Arbitration was filed on February 22, 2013 to the HKIAC in

Hong Kong to resolve those certain disputes that arose under the 4.28.10 Agreement.

                14.    The Arbitral Tribunal was officially constituted on June 4, 2013.

                15.    Arbitration pretrial proceedings took place from June 4, 2013 to May 16,

2017.

                16.    After Mr. Zhengguang's death in late 2013, Mdms. Zhang Yuejin and Ke

Yeying were granted letters of administration by the High Court of Hong Kong to administer the

Hong-Kong-domiciled Estate of Ke Zhengguang, and the Arbitral Tribunal thereby permitted

this Hong-Kong-domiciled Estate to join the Arbitration. Neither Mr. Zhengguang’s separate,

PRC-domiciled Estate, nor his separate, BVI-domiciled Estate, were permitted by the Arbitral

Tribunal to join the arbitration.


                                                 4
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 5 of 10



               17.     The arbitration hearing was commenced on May 16, 2017 and was held on

consecutive days in Hong Kong until May 25, 2017. On August 8, 2017 the Arbitral Tribunal

held a further hearing for closing arguments.

The Final Arbitration Award

               18.     On February 28, 2018, the Arbitral Tribunal issued the Final Arbitration

Award “after carefully reviewing and evaluating the evidence, witness statements, written

statements and other documents provided by the parties concerned.”

               19.     The Final Arbitration Award, at Chapter VIII, contains a “Ruling and

Order of the Arbitral Tribunal” which contains the following nine separately enumerated Orders:

         1.    (Within 4 weeks from the day this ruling is passed) The Respondents are to cause
              Greencourt Real Estate to sign a “Shanghai Real Estate Sale and Purchase
              Contract” for the Jiuting Stores with the Applicants or a third party appointed by
              the Applicants, and transfer the ownership of the Jiuting Stores to the Non-
              controlling Shareholders or a third party appointed by them. (Article 3.1 of 4.28
              Agreement)

         2.   (Within 4 weeks from the day this ruling is passed) The Respondents are to cause
              the First Respondent to appoint a third party to sign the “Shanghai Commercial
              Housing Presale Contract” for A2-type villas with SJHC, and complete the relevant
              presale registration procedures. (Article 3.2 of 4.28 Agreement)

         3.   All parties are ordered to settle and pay the debts of SJHC and the First Respondent
              within 4 weeks from the day the ruling is passed based on Paragraphs 304 to 324 of
              this ruling. (Article 3.6 of 4.28 Agreement)

         4.   The Applicants are ordered to submit an audit report to the relevant approval
              authorities within 2 months from the day the ruling is passed.

         5.   (Within 2 months from the day this ruling is passed) The First Respondent is
              ordered to arrange for and cause Shibang Company to acquire the 80% equity
              interest of SJHC held by the First Respondent’s subsidiary Greencourt Properties.
              (Article 2.3.1 of 4.28 Agreement)

         6.   (Within 2 weeks from the day this ruling is passed) The First Respondent and Non-
              controlling Shareholders are to sign, and the First Respondent is to cause their
              subsidiary, Greencourt Properties, to jointly sign, The Equity Purchase Option


                                                5
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 6 of 10



              Agreement and Entrustment Agreement concerning Shibang Company. (Articles
              2.3.1 and 2.3.2 of 4.28 Agreement)

         7.   (Within 2 months from the day this ruling is passed) The First Respondent is
              ordered to cause Oasis Kechuang to transfer its 20% equity in SJHC to Luhao
              Trading.

         8.   (Within 4 weeks after the execution of the orders numbered 1-6 above) The
              Respondents are to pay the final amount after making the adjustment set out in
              Article 2.2.1(4) of the 4.28 Agreement and in Paragraphs 232(4)(a)(b)(c) and 233
              of this ruling.

         9.   The second respondent, third respondent, and fourth respondent are jointly and
              severally ordered to pay RMB10,346,211 to the applicants as compensation for
              their losses (using August 8, 2017 as reference date for calculation of losses).

Clarification Proceedings

               20.     In April 2018, the Estate of Ke Zhengguang submitted an application to

interpret/correct/supplement the Final Arbitration Award.

               21.     Although the Arbitral Tribunal considered a number of corrections in the

Clarification Proceedings, ultimately the Clarifications Award did not make any substantive

changes to the Final Arbitration Award, only making a procedural change to Order 2 and a name

change in Order 7 (both such changes were unopposed).

               22.     On December 19, 2018, the Arbitral Tribunal issued the Clarification

Award, finalizing all nine Orders of the Final Arbitration Award.

Respondent‘s Failure to Comply with the Final Arbitration Award

               23.     Respondent has refused to comply with nearly all of her obligations under

the nine Orders of the Final Arbitration Award, including both the monetary payment obligation

to Petitioner under Order 9, and other, specific-performance Orders contained in the Final

Arbitration Award.




                                                6
            Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 7 of 10



                  24.     As an initial matter, Clauses 2.1.41 and 2.2.12 of the underlying 4.28.10

Agreement state that the cash components of the agreement are to be paid in Hong Kong and

denominated in Hong Kong dollars. That Clause goes on to give the actual value to be paid in

the equivalent RMB figures. (This practice of using equivalent RMB as a value currency is very

common in Hong Kong.) The Final Arbitration Award used RMB as the currency of payment

just as the 4.28.10 Agreement did – to calculate the actual value of the payment to be made.

Thus, the underlying payments called for by the 4.28.10 Agreement were always to be paid in

Hong Kong dollars.

                  25.     Payment in RMB, rather than Hong Kong dollars, is subject to additional

considerations. Petitioner is the Hong Kong-domiciled Estate of the decedent, Ke Zhengguang.

As a Hong Kong resident, Petitioner is unable to negotiate any RMB-denominated payments that

are drawn on a PRC bank. This is true because neither of the Estate’s administrators is a citizen

of the PRC or even resides in the PRC. Furthermore, checks or wires issued in RMB from a

mainland PRC financial institution cannot be cashed or sent to banks within Hong Kong.

1
  Clause 2.1.4 of the 4.28.10 Agreement provides: “All parties agreed that the cash portion of the
repurchase consideration shall be divided into two equal portions in Hong Kong dollars in Hong Kong . . .
.”
2
    Clause 2.2.1 of the 4.28.10 Agreement provides:

2.2.1 All Parties agree that the cash component of the repurchase is to be paid according to the
following schedule:

(I) Hong Kong dollars equivalent to RMB 80 million ("1st” Payment") is to be paid within 10
days once the following prerequisites are met:

[. . . .]

(2) Hong Kong dollars equivalent to RMB 20 million (“2nd Payment”) should be paid before 30 June
2011.

(3) The remaining amount equivalent to RMB 150 million in Hong Kong dollars ("3rd Payment"), being
the final payment subject to those adjustments agreed to or confirmed by all Parties under provisions of
Article (4) below) is to be paid by 31 December 2012 once the following prerequisites are met [. . . .]
                                                      7
         Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 8 of 10



Petitioner has advised Respondent that Petitioner is willing and able to accept payment in RMB,

but that such payment must be made through a check that can be deposited into a bank within

Hong Kong. Respondent has refused to do so.

               26.     Given this background, Respondent’s most recent gesture towards

payment of Order 9 was plainly made in bad faith. In late December 2018, Respondent offered

payment via a mainland-PRC check denominated in RMB (with a 10-day expiration,

nonetheless). Respondent knew that Petitioner was completely unable to negotiate or deposit this

check, but nevertheless issued it in order to create a false appearance of compliance with Order 9

of the Final Arbitration Award.

                                LEGAL BASIS FOR PETITION

               27.     Under the New York Convention, parties may seek recognition and

enforcement of foreign arbitral awards in the United States, where the award was made in the

territory of another Contracting State. See New York Convention, Art. I, cl. 1. and cl. 3.

               28.     To obtain recognition and enforcement, a party must supply at the time of

the application: “(a) The duly authenticated original award or a duly certified copy thereof; (b)

The original agreement [containing the arbitration clause giving rise to the arbitral award] or a

duly certified copy thereof.” Id. Art. IV, cl. 1. Furthermore, if the award or agreement seeking

recognition and enforcement is not made in the official language of the State it is seeking

recognition in, then certified translations must also be supplied at the time of application. Id. Art.

IV, cl. 2.

               29.     Once a party applying for recognition and enforcement under the New

York Convention has produced the necessary documents, a federal district court must confirm an

arbitral award falling under the New York Convention “unless it finds one of the grounds for



                                                  8
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 9 of 10



refusal or deferral of recognition or enforcement of the award specified in the said Convention.”

See 9 U.S.C. § 207.

                                        COUNT ONE
                          (Recognize and Enforce Arbitration Award)

               30.     Petitioner repeats and realleges each of the foregoing paragraphs as if

more fully set forth at length herein.

               31.     The Final Arbitration Award in this proceeding was made in Hong Kong,

a Contracting State to the New York Convention.

               32.     Petitioner at the time of application has supplied the following required

documents:

       Exhibit A:      Duly Certified Copy of the 4.28.10 Agreement (arbitration agreement)

       Exhibit B:      Certified Translation of the 4.28.10 Agreement (arbitration agreement)

       Exhibit C:      Duly Authenticated Final Arbitration Award

       Exhibit D:      Certified Translation of the Final Arbitration Award

       Exhibit E:      Duly Authenticated Clarification Award

       Exhibit F:      Certified Translation of the Clarification Award

               33.     None of the grounds available for refusal or deferral of recognition or

enforcement of an award specified in the New York Convention is applicable to the Final

Arbitration Award.

               WHEREFORE, Petitioner, the Hong-Kong-Domiciled Estate of Ke Zhengguang,

respectfully requests this Court enter an Order:

               (a)     pursuant to 9 U.S.C. § 207, recognizing, confirming, and enforcing the

Final Arbitration Award against Respondent and entering a judgment in favor of Petitioner in

accordance with the Final Arbitration Award;

                                                   9
        Case 8:18-cv-03546-PWG Document 35 Filed 03/04/19 Page 10 of 10



               (b)     directing Respondent to comply with the specific performance orders that

Respondent is required to complete under the Final Arbitration Award;

               (c)     directing Respondent to pay Petitioner the sum of $750,824.53 (50% of

the RMB award as required by Order 9 of the Final Arbitration Award);

               (d)     awarding Petitioner pre-judgment interest at the statutory rate from the

date of the Final Arbitration Award to the date of entry of judgment;

               (e)     awarding Petitioner post-judgment interest at the statutory rate from the

date of entry of judgment to the date the judgment is satisfied; and

               (f)     for such other and further relief as this Court may deem equitable and just.



Dated: March 4, 2019                                 /s/ Cyril V. Smith
                                                     Cyril V. Smith (Fed. Bar No. 07322)
                                                     ZUCKERMAN SPAEDER LLP
                                                     100 East Pratt Street, Suite 2440
                                                     Baltimore, MD 21202-1031
                                                     Tel. No: (410) 949-1145
                                                     Fax No: (410) 659-0436
                                                     csmith@zuckerman.com



                                                     Michael D. Cilento (admitted pro hac vice)
                                                     The Seiden Group
                                                     469 7th Avenue, Suite 502
                                                     New York, NY 10018
                                                     (646) 766-1723
                                                     mcilento@seidenlegal.com




                                                10
